DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	Applicant's election of the semiconductor device  package claims 1-17 and 21-23, without traverse, has been acknowledged.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 13-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collander (US Pat. 5872700).

Regarding claim 1, Collander discloses a semiconductor device package (SDP), comprising:
a substrate (20 in Fig. 3; col. 4, line 1); 
a clip (for example, see lead 14 having left/right portions in Fig. 3; col. 4, line 15)  disposed on the substrate, the clip comprising a first portion and a second portion separated from each other by a slit (see a cut/opening between the left and right portions of 14 in Fig. 3); 
a support structure (see protective material 19 in Fig. 3; col. 4, line 26) disposed above the substrate and supporting the clip, wherein the support structure has a first surface and a second surface (see topmost vertical surfaces of a step shaped profile of 19 adjoining 4 in Fig. 3) facing the first surface, and the first surface and the second surface define a gap/space there between 
(Fig. 3).

Regarding claims 2-3 respectively, Collander discloses the entire claimed structure as applied to claim 1 above, including:
the slit between the first portion and the second portion having a substantially consistent width (see the configuration of the slit with respect to 14 in Fig. 3); and 
the consistent width being along a direction substantially in parallel with the first surface of the support structure (see vertical profile of the slit with respect to vertical surfaces of 19 in Fig. 3).

Regarding claims 4-5 respectively, Collander discloses the entire claimed structure as applied to claim 1 above, including:
a width of a first surface of the first portion of the clip is substantially the same as a width of a second surface of the second portion of the clip (see horizontal dimensions of respective surfaces of left and right portions of 14 respectively in Fig. 3); and 
a protective layer (see insulating/tape 4 in Fig. 3; col. 4, line 2) covering the first surface of the first portion of the clip and the second surface of the second portion of the clip.
 
Regarding claims 13-14 respectively, Collander discloses the entire claimed structure as applied to claim 1 above, including:
a first electronic component (2 in Fig. 3; col. 4, line 1) disposed on the substrate, wherein the support structure is disposed between the first electronic component and the clip (see 19, 2 and 14 respectively in Fig. 3); and 
an additional package having a plurality/second electronic component (for example, see Fig. 14/3 having plurality of 2 on 14; col. 4, lines 5-7, col. 6, lines 5-20) being conventionally disposed on the clip and crossing the first portion and the second portion, as required to provide high component density.

Regarding claim 21, Collander discloses the entire claimed structure as applied to claim 1 above, including a first/top surface of the first portion of the clip and a second/top surface of the second portion of the clip define the slit, and the first surface is conformal/coplanar with the second surface (see the configuration of 14 in Fig. 3).
 
4.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Edwards (US Pat. Appln. Pub. 2008/0073778).
Regarding claim 15, Edwards discloses a semiconductor device package (SDP), comprising:
a substrate (lead frame 620, 621 in Fig. 6; para 0038); 
a clip (for example, see metal connectors 610 having left/right portions in Fig. 6; para 0038) disposed on/over the substrate, the clip comprising a first portion and a second portion separated from each other by a slit (see a cut/opening between the left and right portions of 610 in Fig. 6); 
an encapsulant (see molding compound 701 in Fig/6, 7; para 0040, 0045) between the clip and the substrate; 
wherein the first portion of the clip has a first/vertical surface facing the slit and substantially coplanar with a vertical surface of the encapsulant (see the vertical surface at an indented/recessed portion of 701 having a middle portion 610 therein with respect to the slit in Fig. 6, 7)  
(Fig. 6, 7).

	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Edwards (US Pat. Appln. Pub. 2008/0073778).

Regarding claim 22, Edwards teach substantially the entire claimed structure as applied to claim 15 above, including a) the second portion of the clip has a third/vertical surface facing the slit and a fourth/top horizontal surface angled with the third surface (see the configuration of 610 in Fig. 6), but does not explicitly teach b) a surface roughness of the third surface is greater than a surface roughness of the fourth surface.
	The determination and selection of parameters including dimensions (size/width, length, thickness, surface area, etc.) of clip/lead, contacts/bumps, wire, etc., a surface roughness/area of various surfaces of clip/lead, wire, etc., contacting an encapsulant ) in Chip Packaging/Encapsulation and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved bonding strength, reliability and reduced stress. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b) and select the elements a)-b), so that the bonding strength and  reliability can be improved in Edwards, SDP.

Allowable Subject Matter
7.	Claims 6-12, 16-17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
					Reasons for Allowance
8.	The references of record either alone or in combination, do not teach the limitations [A] or [B] in a SDP, as follows:
[A] “a clip disposed on the substrate, the clip comprising a first portion and a second portion separated from each other by a slit; and a support structure disposed above the substrate and supporting the clip, wherein the support structure has a first surface and a second surface facing the first surface, and the first surface and the second surface define a gap” and “the support structure encapsulates the clip, and the support structure has a first opening exposing the slit of the clip”
[B] “a clip disposed on the substrate, the clip comprising a first portion and a second portion separated from each other by a slit”, “the first portion of the clip has a first surface facing the slit and substantially coplanar with a surface of the encapsulant” and “the encapsulant has an opening exposing an upper surface of the clip, the electronic component connects to the upper surface of the clip through the opening”.

  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811